Citation Nr: 1401433	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for Charcot-Marie-Tooth Disease (CMTD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right knee disability.

3.  Entitlement to service connection for right knee disability.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral shin splints.

5.  Entitlement to service connection for bilateral shin splints.

6.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1966 to September 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The Hartford, Connecticut RO forwarded the appeal to the Board.

In its December 2008 rating decision, the RO denied the Veteran's applications to reopen his claims for entitlement to service connection for right knee disability and shin splints, as well as his claims for service connection for CMTD and left knee disability.  In June 2011, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is of record.

The reopened claims for entitlement to service connection for right knee disability and bilateral shin splints and the claim for entitlement to service connection for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The examination at entrance into service indicated all systems, including neurological, were normal.

2.  The evidence does not clearly and unmistakably show that CMTD preexisted service and was not aggravated thereby.

3.  CMTD had its onset in service.

4.  In February 1981 rating decision, the RO denied the Veteran's claims for entitlement to service connection for right knee disability and bilateral shin splints.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

5.  Evidence received since the February 1981 decision relates to the bases for the prior denials and raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been neurologically sound at entry into service, and this presumption of soundness has not been rebutted.   38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).

2.  CMTD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The February 1981 decision that denied the claims for entitlement to service connection for right knee disability and bilateral shin splints is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

4.  Evidence received since the February 1981 decision is new and material and the claims for entitlement to service connection for right knee disability and bilateral shin splints are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As the Board is, however, granting the only claims being decided herein, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Entitlement to service connection is warranted for disability resulting from a disease contracted in service.  38 U.S.C.A. § 1110.  As explained in the statute's implementing regulation, service connection basically means that a particular disease resulting in disability was incurred coincident with service.  38 C.F.R. § 3.303(a).  In this case, the evidence establishes that the Veteran was diagnosed after service with CMTD, a hereditary neurological disorder, and has current disability as a result.  The question in this case is whether the disease had its onset during his brief period of service.

As noted by the RO, the Veteran was diagnosed with this disease in the 1980s.  Dr. Greenwald's March 1986 treatment note indicates that the Veteran was diagnosed by Dr. Siegel in 1984.  The Veteran indicated during the hearing that Dr. Siegel's diagnosis was in 1982.  There are records of abnormal electrodiagnostic studies as early as Dr. Siegel's August 1980 report, in which he "guess[ed]" that the Veteran had a form of herito-familial neuropathy.  The fact that the Veteran was diagnosed with the disease after service is not dispositive, as service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran appeared to indicate during the Board hearing and in his written statements that the disease had manifested prior to service, as he alleged negligence on the part of his draft board physician, the physician who performed the July 1972 pre-induction officer's candidate induction examination, and the physician who performed the February 1973 entrance examination, were negligent in not diagnosing CMTD based on his symptoms.

However, the February 1973 entrance examination was normal, including neurological examination.  The Veteran is therefore presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111.  The presumption of sound condition can only be rebutted with clear and unmistakable evidence that a disorder preexisted service and that it was not aggravated thereby.  Id.; 38 C.F.R. § 3.304(b).  Although the Veteran is knowledgeable with regard to CMTD and has submitted extensive evidence as to its nature and symptoms, he has not shown he has the requisite expertise to testify on the complex medical question of whether it manifested prior to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Moreover, there are multiple lay statements indicating that the Veteran experienced leg symptoms and falls during service, symptoms that a physician later attributed to his CMTD, as discussed below.  The Board therefore cannot find that there is clear and unmistakable evidence that the CMT preexisted service and was not aggravated thereby.  The Veteran is therefore presumed to have been sound with regard to this disorder at the time of entry into service.

The only remaining issue is whether the Veteran's CMTD had its onset in service.  See Wagner v. Principi, 370 F.3d 1089, 1094- 1096 (Fed. Cir. 2004) (in cases where the presumption of soundness cannot be rebutted, claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  In January 2009, a VA physician confirmed the diagnosis of CMTD and noted that its symptoms become manifest in most patients by adolescence or early adulthood.  She opined that it is likely that the Veteran suffered from the disease while in service in 1973, and would have contributed to the falls and consequent injuries that occurred during service.  As the VA physician explained the reason for her conclusion, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion in the evidence of record.

The Board cannot make a medical determination as to whether the Veteran's CMT first manifested during his brief period of service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  It must, however, presume that he was sound at entry into service and the only medical opinion indicates that the Veteran had CMTD in service.  Entitlement to service connection for CMTD is therefore warranted.


Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In February 1981, the RO denied the Veteran's claims for entitlement to service connection for right knee disability and bilateral shin splints.  The Veteran was notified of this denial in a March 1981 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The denial was based on the lack of evidence of these disorders in service or treatment for them after service.  The evidence received since those denials includes lay statements indicating the Veteran experienced shin and knee symptoms in service and virtual VA treatment notes showing post service complaints of right knee and bilateral leg pain and other symptoms.  As this evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claims under the low threshold of Shade, reopening of the claims is warranted.


ORDER

Entitlement to service connection for CMTD is granted.

The application to reopen the claim for entitlement to service connection for right knee disability is granted.

The application to reopen the claim for entitlement to service connection for bilateral shin splints is granted.

REMAND

The evidence contains virtual VA treatment notes indicating left knee arthritis and knee replacement, and complaints of right knee and bilateral leg pain.  There are also competent and credible lay statements indicating that the Veteran experienced falls and knee and leg, including shin, symptoms in service.  The Veteran has also been granted service connection for CMTD in the decision above.  A VA examination is therefore warranted to determine whether the Veteran has current disability of either knee or shin related to service or his service connected CMTD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i)(C). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination as to the nature and etiology of any disability of either knee or leg, to include the shins.  All necessary tests should be conducted.

The examiner must be provided access to the claims file, to include Virtual VA.

The examiner should first identify all disabilities of the knees and legs, to include the shins.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service.

If not, the examiner must address whether it is at least as likely as not that any current knee or leg disability is either (a) caused or (b) aggravated by the service-connected CMTD.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran and other lay witnesses are competent to report symptoms, treatment, and injuries, and that their reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

2.  After the above development has been completed, readjudicate the claims for entitlement to service connection for right and left knee disabilities and bilateral shin splints.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
REBECCA FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


